 1   JAMES E. WHITMIRE, ESQ.
     Nevada Bar No. 6533
 2   jwhitmire@santoronevada.com
     SANTORO WHITMIRE
 3   10100 W. Charleston Blvd., Suite 250
     Las Vegas, Nevada 89135
 4   Telephone: 702/948-8771
     Facsimile:   702/948-8773
 5
     Attorney for Defendant
 6   AltaOne Federal Credit Union

 7
                                 UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9

10   CHRISTINA SEARS,
                                                      Case No.: 2:18-cv-01674-MMD-GWF
11                 Plaintiff,
                                                      STIPULATION AND ORDER
12   vs.                                              EXTENDING THE TIME FOR
                                                      DEFENDANT ALTAONE FEDERAL
13
     EQUIFAX INFORMATION SERVICES, LLC;               CREDIT UNION TO ANSWER OR
14   ALTA ONE FEDERAL CREDIT UNION,                   OTHERWISE RESPOND TO THE
                                                      COMPLAINT
15                 Defendants.
                                                      (First Request)
16

17          Plaintiff Christina Sears (“Plaintiff”) and Defendant AltaOne Federal Credit Union

18   (“Defendant”) state the following:

19          1.     The Complaint was filed on September 4, 2018. (ECF No. 1).
20          2.     Defendant was served on November 27, 2018.
21
            3.     Pursuant to Fed. R. Civ. P. 12, Defendant has 21 days to file a response to the
22
     Complaint, or until December 18, 2018.
23
            4.     Defendant has recently retained counsel.
24

25          5.     To allow Defendant’s counsel to conduct a preliminary investigation of the

26   Complaint’s allegations and prepare a response, the parties agree to extend the date for

27   Defendant to answer or otherwise respond to the Complaint to January 4, 2019.
28
 1          6.      This extension is being sought for good cause and not for the purposes of delay.

 2          IT IS SO AGREED AND STIPULATED:
 3
     Dated this 13th day of December, 2018.           Dated this 13th day of December, 2018.
 4
     HAINES & KRIEGER, LLC                            SANTORO WHITMIRE
 5

 6
     /s/ David H. Krieger                             /s/ James E. Whitmire
 7
     DAVID H. KRIEGER, ESQ.                           JAMES E. WHITMIRE, ESQ.
 8   Nevada Bar No. 9086                              Nevada State Bar No. 6533
     8985 S. Eastern Avenue, Suite 350                10100 W. Charleston Blvd., Suite 250
 9   Henderson, NV 89123                              Las Vegas, NV 89135
     Email: dkrieger@hainesandkrieger.com             Tel: 702.948.8771
10                                                    E-mail: jwhitmire@santoronevada.com
11   Attorney for Plaintiff
                                                      Attorney for Defendant
12                                                    AltaOne Federal Credit Union

13

14

15                                        IT IS SO ORDERED:

16

17                                        ___________________________________
                                          UNITED STATES MAGISTRATE JUDGE
18
                                                    12-14-2018
                                          DATED: ____________________________
19

20

21

22

23

24

25

26

27

28
                                                   -2-
